DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The references of the prior art fail to disclose, or suggest any obvious combination of the limitations described in claims 1, 9 or 16; particularly, (With respect to claim 1) wherein the at least one stiffener-member comprises a stiffener-member core having a top surface, a bottom surface in contact with the base panel, a plurality of cells having walls that extend from the top surface to the bottom surface, and a stiffener-member face sheet that is seamlessly integrated with the walls of the plurality of cells along the top surface; or (With respect to claim 9)  the at least one stiffener-member including a stiffener-member core having a top surface, a bottom surface in contact with the base panel, a plurality of cells having walls that extend from the top surface to the bottom surface, and a stiffener-member face sheet that is seamlessly integrated with the walls of the plurality of cells along the top surface; or (With respect to claim 16) additively forming a stiffener-member core having a top surface, a bottom surface, and a plurality of cells having walls that extend from the top surface to the bottom surface; additively forming a stiffener-member face sheet on the top surface of the stiffener-member core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 16, 2021